Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 02/10/2021.  Applicant amended claims 11, 17-18 and 23, and previously cancelled claims 1-10. Claims 11-30 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dishner (U.S. Pat. No. 4,801,859).

Regarding claim 11, Dishner (e.g. see Figs. 3-5) discloses “A buck and boost chip, comprising: a buck control logic circuit (e.g. see Fig. 4, also see the abstract); a boost control logic circuit (e.g. see Fig. 5, also see the abstract); a feedback circuit (e.g. Figs. 3-5, see the line connected from the input/output terminal 74 to the controller, the line connected from the output/input terminal 80 and the controller, Vc2, R2, R3, Vc1, R7 and R9) separately coupled to the buck control logic circuit (e.g. in Fig. 4) and the boost control logic circuit (e.g. in Fig. 5) and configured to set an operating mode of the buck and boost chip to an operating mode by adjusting a coupling 

Regarding claim 12, Dishner (e.g. see Figs. 3-5) discloses “further comprising a detection circuit (e.g. in Fig. 4, see Vc2, R2 and R3 and in Fig. 5, see Vc1, R7 and R9), wherein, in the first operating mode (buck mode), the detection circuit is coupled to the feedback circuit (e.g. Figs. 3-5, see the line connected from the input/output terminal 74 to the controller, the line connected from the output/input terminal 80 and the controller, Vc2, R2, R3, Vc1, R7 and R9) and the first feedback point and is configured to detect that the output voltage of the first end of the 

Regarding claim 13, Dishner (e.g. see Figs. 3-5) discloses “wherein, in the second operating mode (boost mode), the detection circuit (e.g. in Fig. 5, see Vc1, R7 and R9) is coupled to the feedback circuit (e.g. Figs. 3-5, see the line connected from the input/output terminal 74 to the controller, the line connected from the output/input terminal 80 and the controller, Vc2, R2, R3, Vc1, R7 and R9) and the second feedback point and is configured to detect that the output voltage of the second end of the power drive circuit (at 72) is greater than the input voltage of the first end of the power drive circuit (at 78, also see the abstract)”.

Regarding claim 14, Dishner (e.g. see Figs. 3-5) discloses “wherein the power drive circuit (e.g. Fig. 3, see C1, Q1, Q2 L1, and C2) comprises a first capacitor (C1), a second capacitor (C2), a first field effect transistor (Q1), a second field effect transistor (Q2), and an inductor (L1), wherein a second end of the buck and boost chip is coupled to the first capacitor (C1) in parallel, wherein a first end of the first capacitor (C1) is coupled to a first end of the first field effect transistor (Q1), wherein a second end of the first capacitor (C1) is coupled to a first end of the second field effect transistor (Q2) and a second end of the second capacitor (C2), wherein a third terminal of the first field effect transistor (Q1) is coupled to a third terminal of the second field effect transistor (Q2) and a first end of the inductor (L1), wherein a second end of the first field effect transistor (Q1) is coupled to a first end of the buck control logic circuit (e.g. see Figs. 3 and 4), a first end of the boost control logic circuit (e.g. see Figs. 3 and 5), and a second end of the feedback circuit (e.g. see Figs. 3-5), wherein a second end of the second field effect transistor (Q2) is coupled to a second end of the buck control logic circuit (e.g. see Figs. 3 and 4), a second end of the boost control logic circuit (e.g. see Figs. 3 and 5), and a third terminal of the feedback circuit (e.g. see Figs. 3-5), wherein the detection circuit (e.g. see Figs. 3-5) is coupled to the first end of the feedback circuit (e.g. see Figs. 3-5), wherein a second end of the inductor (L1) is coupled to a first end of the second capacitor (C2), and wherein the second capacitor (C2) is coupled to the second end of the buck and boost chip in parallel”.

Regarding claim 15, Dishner (e.g. see Figs. 3-5) discloses “wherein in the first operating mode (buck mode), the first end of the feedback circuit (e.g. Figs. 3-5, see the line connected from the input/output terminal 74 to the controller, the line connected from the output/input terminal 80 and the controller, Vc2, R2, R3, Vc1, R7 and R9) is coupled to the second end of the inductor (L1) and the first end of the second capacitor (C2)”.

Regarding claim 16, Dishner (e.g. see Figs. 3-5) discloses “wherein in the second operating mode (boost mode), the first end of the feedback circuit (e.g. Figs. 3-5, see the line connected from the input/output terminal 74 to the controller, the line connected from the output/input terminal 80 and the controller, Vc2, R2, R3, Vc1, R7 and R9) is coupled to the first end of the first capacitor (C1) and the first end of the first field effect transistor (Q1)”.



Regarding claims 17-30; they all comprise substantially same subject matter as in the recited apparatus claims 11-16, therefore claims 17-30 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 11-16. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 





Response to Argument(s)
3.	Applicant's argument(s) filed on 02/10/2021 have been fully considered but they are not persuasive and also the claims submitted on 02/10/2021 are also rejected in view of the same grounds of rejection. 

 In the remarks, 
Applicant argues in the response that:
Dishner reference does not disclose the features of “the buck control logic circuit is configured to: control the power drive circuit to convert an input voltage of a second end of the power drive circuit to a first preset voltage; and control the power drive circuit to output the first preset voltage from the first end of the power drive circuit, wherein a value of the first preset voltage is less than a value of the input voltage of the second end of the power drive circuit; the boost control logic circuit is configured to: control the power drive circuit to convert an input voltage of the first end of the power drive circuit to a second preset voltage; and control the power drive circuit to output the second preset voltage from the second end of the power drive circuit, wherein the second preset voltage is greater than the input voltage of the first end of the power drive circuit” as recited in Applicant's claim 11, and similarly in Applicant's claim 17 and 23.


In response to argument(s): 

         Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Also, it is respectfully requested that, in preparing responses, the applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Moreover, it seems that Applicant ignored the citation of Fig. 5 which shows the boost mode control and only focused on Fig. 4 which shows the buck mode control. (“FIGS. 4 and 5 are combined schematic and block diagrams of control circuits for controlling the switches Q1 and Q2 shown in FIG. 3” Dishner col. 3, lines 3-5). Dishner clearly shows a single power drive circuit (which includes at least Q1, Q2 and L as shown in Fig. 3) is used in both the first operating mode, buck mode, and the second operating mode, boost mode.
         Therefore, these limitations “the buck control logic circuit is configured to: control the power drive circuit to convert an input voltage of a second end of the power drive circuit to a first preset voltage; and control the power drive circuit to output the first preset voltage from the first end of the power drive circuit, wherein a value of the first preset voltage is less than a value of the input voltage of the second end of the power drive circuit; the boost control logic circuit is configured to: control the power drive circuit to convert an input voltage of the first end of the power drive circuit to a second preset voltage; and control the power drive circuit to output the second preset voltage from the second end of the power drive circuit, wherein the second preset voltage is greater than the input voltage of the first end of the power drive circuit” are in fact still read on the reference of Dishner, for example, (the buck control logic circuit (e.g. in Fig. 4) is configured to: control the power drive circuit to convert an input voltage (at 72) of a second end of the power drive circuit to a first preset voltage; and control the power drive circuit to output the first preset voltage from the first end of the power drive circuit (at 78), wherein a value of the first preset voltage is less than a value of the input voltage (at 72) of the second end of the power drive circuit (Examiner’s note: this is typical during the buck mode); and the boost control logic circuit (e.g. in Fig. 5) is configured to: control the power drive circuit to convert an input voltage (at 78) of the first end of the power drive circuit to a second preset voltage; and control the power drive circuit to output the second preset voltage from the second end of the power drive circuit (at 72), wherein the second preset voltage is greater than the input voltage (at 78) of the first end of the power drive circuit (Examiner’s note: this is typical during the boost mode)). Again as clearly discussed in the rejection above of the independent claims 11, 17 and 23, Dishner (e.g. see Figs. 3-5) clearly shows these limitations. Thus, applicant's argument is invalid. 




Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839